DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments to the claims are acknowledged. Cancellation of claim 7 is also acknowledged. 

Claim Objections
Claims 17 and 18 are objected to because of the following informalities: The status identifies for the claims are incorrect.  Appropriate correction is required.

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 11/3/19 is acknowledged.
Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Note: In this section of the office action, the examiner presents several notes in italic. The notes are generally directed towards the examiner’s claim interpretation and etc. These notes are not part of the 112(2) rejection. The examiner makes these notes for the purpose of clarifying the examiner's position for the 112(2) and the art rejections. 

Regarding claim 1, it is unclear what the invention is about. 
The examiner notes that claim 1 does not recite: at least one digital microfluidic (DMF) device; and one or more magnets as part of the claimed subject matter. 
A preamble is not accorded any patentable weight: where it merely recites structural elements that are not positively recited in the body of the claim; and/or where the claim merely recites the purpose or the intended use of a claimed structure with respect to the unclaimed structure recited in the preamble.
The language used to describe the intended use of a device merely provides insight in understanding the operation of the device; or the environment in which the device may be used. The language does not add structural elements recited in the preamble to the device being claimed. An invention is defined by the listing of elements which follows the transitional phrase.
Thus the recitation: “to provide electric signals to the DMF device for the manipulation of the liquids/droplets on said device(s)” is purely directed towards applicant’s intended use/function of the claimed at least one voltage control module. The structure of a device is not defined or further structurally limited by applicant’s intended use/function of the device with other unclaimed elements.
	As to the recitation: “to provide electric signals to the DMF device for the manipulation of the liquids/droplets on said device(s),” it is unclear what is being referenced by the recitations: “the DMF device” or “said device(s).” 
The claim, previous to the recitations (lines 1-3), recites “at least one digital microfluidic (DMF) device” and it/they are later referenced as “said devices.” The claim then recites “the DMF device” and it appears that the “said device(s) [plural] in line 5” appears to be referencing the DMF device in line 4. It is unclear what is/are being referenced by the recitations: “the DMF device” or “said device(s)” in lines 4-5. 
The recitation “the DMF device” renders the claim unclear, because it is not clear if it is referencing “at least one digital microfluidic (DMF) device” or one of more than one digital microfluidic (DMF) devices recited in line 1-3 of claim 1 or applicant means something else. The phrase at least one means more than one is a possibility. The examiner recommends applicant use consistent terminologies and proper articles among/before all claim limitations. The same applies to the recitation “the DMF device” in the temperature control module limitation. 
The examiner omits raising simple formality issues among the claims.  

As noted above, the one or more magnets are not claimed as part of the claimed subject matter. The structure of a device is not defined or further structurally limited by applicant’s intended use/function of the device with other unclaimed elements. 
Even if the claims are amended to simply recite “the one or more magnets” as part of the claimed subject matter, the recitation still does not make sense. One or more magnets or the components holding/housing the one or more magnets are not defined with any specific structural elements. It is unclear how the one or more magnets, per se, can be referenced as structures capable of having at least two degrees of freedom of movement (or two independent movement directions). The same rationale applies to the functional recitations of magnets in claims 2-4 and 6. Claims 2-4 and 6 are all unclear. The claims merely recite applicant intended function/use of something that is not even a part of the claimed subject matter. It is unclear how the claims are further structurally limiting of claim 1. 
Similar rational applies to claim 5. Claim 1 does not positively set forth the “one or more magnets” as part of the claimed subject matter. Any further references to the element were not given patentable weight even if those references further limit the unclaimed one or more magnets. It is unclear how the claim is further structurally limiting of claim 1.

Claim 1 is drafted in a way that (a) and (b) are not required to be elements of the instant invention. While applicant may intend for (a) and (b) to be elements of the invention, there is no requirement for (a) and (b) to be elements of the instant invention/system. The elements (a) and (b) can be elements of a separate system(s) to which the claimed system is or may be operably connected to.
The claim as drafted only requires that the apparatus to be structurally capable of controlling 2 parameters, i.e. voltage and temperature. Magnet control module as currently presented do not make any sense. The claim does not claim the magnets and the claim does not specify any specific movements of the unclaimed magnets. Any computer/processor is capable of being programmed to do so. Any computer/processor is structurally capable of performing any intended function.  
The claim is replete with narrative intended use phrases that do not further structurally define the claimed device and does not conform to US patent practice. 
If applicant intends for such structures to be considered elements of the invention, the examiner requires applicant to clarify this by amending the claim to positively list the elements (a) and (b) in the claim. 
Applicant appears to attempt to further define the claimed elements in relationship to how applicant intends for the respective elements to be used or function with the unclaimed at least one digital microfluidic (DMF) device; and one or more 
Functional limitation(s) should reflect a functional relationship(s) between claimed elements and should functionally limit the combination of the claimed elements where specific structural corporative relationships of the claimed elements are recited.
Note: Proper and conventional phrases to incorporate a controller/processor process limitation(s) with patentable weight into an apparatus claim are for e.g., “a controller/processor configured to/for” and “a controller/processor programmed to/for…” for performing an active process step(s)/scheme(s), i.e. for performing steps of... (not merely directed towards statements of objectives; and/or intended result/use/function of the recited structural elements). 
The apparatus claim must also positively claim: structures that are controlled by the controller (e.g. a device which receives an output from the controller, i.e. a control move/input from the controller); and/or structures responsible for sending signals to the controller (input to the control system) upon analyzing a process parameter(s). The controller process limitations should clearly indicate which structure(s) is/are involved in the control scheme (e.g., a sensing device providing feed backs to the controller and a device being controlled); and should include the manner in which the structure(s) is/are intended to be controlled.
	 Claim 8 is unclear. As noted above, the at least one DMF is/are not claimed as part of the claimed subject matter. The structure of a device is not defined or further structurally limited by applicant’s intended use/function of the device with other unclaimed elements. Even if the claims are amended to simply recite the at least one 
	All of the functional clause merely recites applicant's intended purpose/function of the claimed device if it were used with structures not being part of the claim. Mere statement of purpose/function can be resolved only on review of the entirety of the specification to gain an understanding of what the inventors actually invented and intended to encompass by the claim. It is unclear how the clause further structurally limits the claimed system. Here, the examiner is not stating that the claim can be interpreted in many ways; nor equating the breath of the claim with indefiniteness. The examiner is stating that the determination for the scope of the claim can be resolved only on review of the entirety of the record.
	As to claim 17 and 18, the claims do not recite any DMF device with any specific connection point. The claims also do not recite any specific retractable feature. It is unclear how the recited connector can be referenced retractable with respect to a DMF device or with respect to the voltage control module. Spring loaded pogo pins, per se, do not make an electrical connector retractable. The specification mentions nothing about the claimed features in claims 17 and 18. It is unclear what can be considered retractable. Spring loaded pins in generic electrical connector merely changes the engagement force/friction between the connected devices. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hadwen (US 20170056887).
Regarding claim 1-6 and 8, Hdwen discloses a method of determining the result of an assay in a microfluidic device (DMF: see the entire disclosure) includes the steps of: dispensing a sample droplet onto a first portion of an electrode array of the microfluidic device; dispensing a reagent droplet onto a second portion of the electrode array of the microfluidic device; controlling actuation voltages applied to the electrode array to mix the sample droplet and the reagent droplet into a product droplet; sensing a dynamic property of the product droplet; and determining an assay of the sample droplet based on the sensed dynamic property. The dynamic property is a physical 
[0049] FIG. 11 shows a part of the AM-EWOD device of FIG. 3, and an exemplary method to measure whether a droplet movement operation can be implemented at different electro-wetting voltages, according to a third embodiment of the invention.
[0050] FIG. 12 shows a part of the AM-EWOD device of FIG. 3, and an exemplary method to measure whether a droplet movement operation can be implemented at different temperatures, according to a fourth embodiment of the invention. 
[0111] The assay measurement system further may include a controller configured to control actuation voltages applied to the electrode array of the microfluidic device to perform manipulation operations to the fluid droplets. For example, the reader 40 may contain such a controller configured as control electronics 50 and a database 52 storing application software. The database 52 may be stored on any suitable computer-readable medium, such as a memory or like storage device. The application software 52 may contain computer code to perform some or all of the following functions when executed by the control electronics: [0112] Define the appropriate timing signals to manipulate liquid droplets 4 on the AM-EWOD device 41. [0113] Interpret input data representative of sensor information measured by a sensor associated with the AM-EWOD device 41, including computing the locations, sizes, centroids and perimeters of 
[0116] The control electronics 50 may supply the control actuation voltages applied to the electrode array of the microfluidics device, such as required voltage and timing signals to perform droplet manipulation operations and sense liquid droplets 4 on the AM-EWOD device 41. The control electronics further may execute the application software to generate and output results data for a result of the assay. The results data may be outputted in various ways, such as being stored in the storage device storing database 52 or another suitable storage device. The results data further may be outputted, for example, via the GUI for display on any suitable display device, and/or outputted as an audio signal such as through a speaker system or like device. 
[0124] A serial interface 80 may also be provided to process a serial input data stream and facilitate the programming of the required voltages to the element electrodes 38 in the array 42. A voltage supply interface 83 provides the corresponding supply voltages, top substrate drive voltages, and other requisite voltage inputs as further described herein. The number of connecting wires 82 between the lower substrate 72 and external drive electronics, power supplies and any other components can be made relatively few, even for large array sizes. Optionally, the serial data input may be partially parallelized. For example, if two data input lines are used the first may 
[0125] Generally, an exemplary AM-EWOD device 41 that includes thin film electronics 74 is configured as follows. The AM-EWOD device 41 includes a reference electrode 28 (which, optionally, could be an in-plane reference electrode 28) and a plurality of array elements, each array element including an array element electrode (e.g., array element electrodes 38). 
[0126] Relatedly, the AM-EWOD device 41 is configured to perform a method of actuating liquid droplets by controlling an electro-wetting voltage to be applied to a plurality of array elements. The AM-EWOD device 41 contains a reference electrode 28 and a plurality of array elements, each array element including an array element electrode 38. The electro-wetting voltage at each array element is defined by a potential difference between the array element electrode 38 and the reference electrode 28. The method of controlling the electro-wetting voltage at a given array element typically includes the steps of supplying a voltage to the array element electrode 38, and supplying a voltage to the reference electrode 28. 
[0163] The chemistry change effected in the product droplet 4D to cause it to be transformed into an immovable state may happen instantaneously or nearly instantaneously. Alternatively, the change may happen over a longer period time, and optionally there may be a programmed delay in the assay sequence between forming the intermediate product droplet and mixing the intermediate product droplet with the 
[0176] A fourth embodiment of the invention is comparable to the first or second embodiments except that a different method is used to quantify a dynamic property of the product droplet 4D. This method is shown schematically in FIG. 12. According to the fourth embodiment, the temperature is set to some low value (for example 20.degree. C.), and an attempt is made to move the product droplet 4D, i.e. to determine whether the product droplet 4D is in a movable or non-movable state. If this attempt to move the product droplet 4D fails, the temperature is increased by some increment (for example by 1.degree. C.) and the process is repeated in multiple steps until the droplet is in a moveable state. The measured quantity according to this means of operation is the minimum temperature required to effect a movement operation of the product droplet 4D, i.e. the minimum temperature required for the product droplet 4D to be rendered into a movable state from a non-moveable state. This embodiment may be particularly advantageous where the operation of the assay causes the product droplet 4D to undergo a change in state, for example to a solid or gel state. The product droplet may revert to a liquid (and movable state) at some critical temperature. The measurement of 
[0133] An exemplary assay protocol may be as shown in FIG. 8. The AM-EWOD device 41 may be used to manipulate liquid droplets of input sample and reagents (for example 4A, 4B and 4C). Example droplet operations may include some or all of the following: [0134] Dispensing of droplets from larger "reservoirs" of fluid; [0135] Moving of droplets to different locations in the array; [0136] The coalescing and mixing of droplets. The mixing may be by diffusion or by active agitation of the droplets; [0137] The splitting of droplets into two or more daughter droplets, of substantially equal or unequal sizes; [0138] The heating, cooling or maintenance at a constant temperature of droplets. 
Clearly, the controller would have to have a voltage and temperature regulating modules. Also see Hadwen (US 20170059523 A1; e.g. claims 1-8), related document to the prior art, as an evidentially reference. 
Hawden does not explicitly teach that the disclosed embodiments may include magnet control elements. 
However, Hawden further teaches that the manipulation of a solid phase, for example beads or cells. This may be done by external means, for example the application of a magnetic field, by optical tweezers.
All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in 
The prior art teaches each element claimed although not necessarily in a single reference. However the prior art clearly teaches that one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately; and that one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hadwen (US 20170056887) in view of SCHWALBACH (US 20160301157). 
Regarding claims 17 and 18, modified Hadwen discloses all of the limitations as set forth above. However, modified Hadwen does not explicitly teach that the voltage control module includes at least one retractable electric connector comprising a set of spring-loaded pogo pins.
SCHWALBACH teaches connection module for a portable electronic device (abstract). 
[0007] In some embodiments, the connection module includes a mating structure configured to attach to a mating structure interface of the portable electronic device. In some embodiments, the mating structure includes a fixed alignment projection disposed on a first end of the mating structure, a retractable alignment projection disposed on a second end of the mating structure, and a retractable electrical connector disposed between the fixed alignment projection and the retractable alignment projection. In 
[0008] In some embodiments, the retractable electrical connector includes spring pins. In some embodiments, the fixed and retractable alignment projections are disposed on opposite ends of the portable electronic device when the connection module is attached to the portable electronic device, thereby preventing movement of the portable electronic device relative to the retractable electrical connector.
[0036] Connection module 100, according to some embodiments, accomplishes these interactions by establishing an electrical connection by directly attaching to portable electronic device 500. As illustrated in FIG. 2, connection module 100 may include a mating structure, which may include an attachment projection 242 configured to mate with a mating structure interface 510 (FIG. 7) of portable electronic device 500 and a retractable electrical connector 342 (e.g., spring pins 342, also known as pogo pins) or other conductors configured to connect with contact pads 520 (FIG. 7) of portable electronic device 500. In addition, as part of the mating structure, connection module 100 may provide alignment projections 244 (i.e., a fixed alignment projection) and 344 (i.e., a retractable alignment projection) configured to establish and maintain proper alignment of spring pins 342 with contact pads of portable electronic device 500. 
Use of known technique to improve similar devices (electronic devices) in the same way is obvious. A skilled artisan would have been motivated to use the retractable electrical connector includes spring pogo pins taught by SCHWALBACH, for the purpose of making the connecting module/portion of plush with respect to the exterior of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071. The examiner can normally be reached Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

SHOGO . SASAKI
Primary Examiner
Art Unit 1798



/SHOGO SASAKI/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        2/11/2022